108 F.3d 1392
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CHIUMINATTA CONCRETE CONCEPTS, INC., Edward Chiuminatta, andAlan R. Chiuminatta, Plaintiffs-Appellees,v.CARDINAL INDUSTRIES, INC. and Green Machine Corporation,Defendants-Appellants,andAllen Engineering Corporation, Defendant.
No. 96-1477.
United States Court of Appeals, Federal Circuit.
Feb. 20, 1997.

MICHEL, Circuit Judge.

ORDER

1
Cardinal Industries, Inc. moves to voluntarily dismiss its appeal on the ground that it has become moot.  Cardinal states that Chiuminatta Concrete Concepts, Inc., Edward Chiuminatta, and Alan R. Chiuminatta (collectively Chiuminatta) consent.  Counsel for Cardinal* files a notice stating that Green Machine Corporation has filed a voluntary bankruptcy petition under Chapter 11 of the Bankruptcy Code.  The effect of the petition, however, is moot in view of the following.


2
Cardinal states that the appeal concerns the district court's order granting a preliminary injunction against Cardinal and Green Machine.  On December 12, 1996, the district court entered a permanent injunction against Cardinal and Green Machine.  Those parties have filed a separate notice of appeal concerning the permanent injunction.  Thus, the present appeal has been rendered moot.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Cardinal's unopposed motion to dismiss is granted.


5
(2) All sides shall bear their own costs.



*
 Counsel for Cardinal, who had entered an appearance on behalf of Green Machine, states that "on information and belief," he is "not presently authorized by the debtor in possession to represent Green Machine Corporation."